DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 33 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the method performed by the base station (Also, see office action filed 10/02/2017).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 33 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 11-12, 15, and 31-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Regarding claims 1-2, 11-12, and 31-31, recited the claimed limitation, “synchronization signals”, renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to what these signals do the Applicant referring to or what these signals are used for. According to the specification (0058, 0071, 0080, 0088), the base station transmitting to the terminal the downlink reference signal, such as synchronization signals, wherein the downlink reference signals are used by the terminal to determine at least one downlink transmission beam pattern. Therein, given the broadest interpretation, the examiner will interpret the synchronization signals as downlink reference signals and examine accordingly.

Regarding claims 1 and 11, recited the claimed limitation, “access signals”, renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to what these signals do the Applicant referring to or what these signals are used for. According to the specification (0061, 0075, 0082, 0090), the terminal transmitting to the base station the uplink reference signal, such as the access signal, wherein the uplink reference signal has identifier information corresponding to the determined at least one downlink-transmission beam pattern. Therein, given the broadest interpretation, the 
Regarding claims 1 and 11, the claimed limitation, “wherein a sequence of the access signal corresponds to a downlink beam among the plurality of downlink beams”, renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. According to the specification (0064), the uplink reference signal may include a sequence corresponding to a downlink transmission beam index. Therein, the examiner will interpret the uplink reference signal include a sequence corresponding to a downlink transmission beam index and examine accordingly.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-2, 5, 11-12, 15, and 31-32 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hoshino et al. (hereinafter “Hoshino”, US Pat. No. 2009/03181157).
As per claim 1, Hoshino disclosed method performed by a terminal receiver (see at least fig. 2, UE1 & UE2, fig. 6/no. 100) in a wireless communication system (see fig. 2), the method comprising the steps of receiving, from a base station (see at least fig. 2, NODE B, fig. 6/no. 150) synchronization signals/DL reference signals associated with a plurality of down-link beams (see fig. 2 and fig. 6, ST201 & ST207, 0063, 0065 & 0067, DL reference signals are transmitted from transmitting apparatus to the receiving apparatus); transmitting, to the base station, an access signal/UL reference signals (see fig. 2 and fig. 6, ST203 & ST213, 0064 & 0069, the UL signals transmitted from the receiving apparatus to the transmitting apparatus); and receiving, from the base station, a response to the access signal (see fig. 6, ST207, 0065, the reference signal transmission, the control signal report, and the data transmission are transmitted to the receiving apparatus in response to the received feedback UL beam index signal) and wherein the response is associated with the downlink beam (the control signal comprising the beam index and wherein the beam index is associated with downlink beams); wherein the uplink reference signal include a sequence (beam index) corresponding to a downlink transmission beam index (see fig. 6, ST202 & ST213, 0068-0069, wherein the UL signals comprising the beam index and wherein the beam index is associated with downlink beams).
As per claims 2 and 12, Hoshino disclosed measuring received power of the synchronization signals (see fig. 6, ST201-ST202, 0063, wherein the reference signals 
As per claims 5 and 15, Hoshino disclosed the downlink beam is selected based on the measured received power (see fig. 6, ST201-ST202, 0063 & 0067, wherein the reference signals are transmitted from transmitting apparatus 150 to receiving apparatus 100. In ST 202, the received quality of each beam is measured using the reference signals transmitted in ST 201 based on the channel matrixes estimated by beam selecting section 109 in receiving apparatus 100, to select the beam of the highest received quality).
As per claim 11, Hoshino disclosed a transceiver (see fig. 3/no. 102 & 113) and at least one processor operatively coupled with the transceiver (see at least fig. 3).
As per claims 31-32, Hoshino disclosed receiving, from the base station, system information including information associated with a number of the plurality of downlink beams (see at least fig. 2 and fig. 6, ST201 & ST207, the DL reference signals are transmitted thru a plurality of downlink) and wherein the synchronization signals are transmitted during a specific time interval (see at least fig. 5, 0053-0062, wherein the transmitting apparatus transmits the DL reference signal, ST207, to the receiving apparatus after processing of such signals, see 0062).



Response to Arguments
Applicant's arguments filed on 01/04/21 have been fully considered but they are not persuasive.
The Applicant’s stated that, “Hoshino fails to disclose that the response is associated with the downlink beam”. In response to the Applicant, see rejection above in claims 1 and 2. Therefore, the rejection is proper.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Edward Urban, can 
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

May 8, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2649